DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 16, 23, 24, 28, and 29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Okada et al. US 20100290068. 

An image forming apparatus configured to form an image on a sheet, comprising: 
a display (380) (FIG. 3);
an input interface (350/360/380) (FIG. 3); and
a processor (310) (FIG. 3) configured to:
	collect history information relating to the image forming apparatus [0137];
	select a first accomplishment item (first function often used recently) (FIG. 12) [0137] in a case where first history information (number of times first function is used in past) is collected;
	select a second accomplishment item (second function often used recently) [0137] which is different from the first accomplishment item in a case where second history information (number of times second function is used in past) which is different from the first history information is collected;
	display one or more operation options on the display, the one or more operation options being for accomplishing the first accomplishment item or the second accomplishment item selected [0137-140] (FIG. 12);
	acquire, from the input interface, a selection result of whether or not the one or more operation options are to be used [0139]; and
	control an operation of the image forming apparatus in accordance with the selection result [0136-140] (FIG. 9),
	wherein the processor is further configured to display, on the display together with the one or more operation options, reference information (functions often combined with the function above) (FIG. 15) to determine whether or not the one or more operation options are to be used (the user determines whether or not the one or more operation options are to be used while the one or more operation options and the reference information are displayed).

wherein the processor is further configured to: 
determine whether selection criteria of the first accomplishment item and the second accomplishment item are satisfied based on the history information [0137-139], and 
select one or more of the first accomplishment item and the second accomplishment item whose selection criterion is satisfied [0137].
Regarding claim 23, Okada et al. discloses:
An image forming system including an image forming apparatus configured to form an image on a sheet, the image forming system comprising:
a display (380) (FIG. 3);
an input interface (350/360/380) (FIG. 3); and
one or more processors (310) (FIG. 3) configured to:
	collect history information relating to the image forming apparatus [0129-132 and 0137];
	select a first accomplishment item (first function often used recently) (FIG. 12) [0137] in a case where first history information (number of times first function is used in past) is collected;
	select a second accomplishment item (second function often used recently) [0137] which is different from the first accomplishment item in a case where second history information (number of times second function is used in past) which is different from the first history information is collected;
	display one or more operation options on the display, the one or more operation options being for accomplishing the first accomplishment item or the second accomplishment item selected [0137-140] (FIG. 12);

	control an operation of the image forming apparatus in accordance with the selection result [0136-140] (FIG. 9).
	wherein the processor is further configured to display, on the display together with the one or more operation options, reference information (functions often combined with the function above) (FIG. 15) to determine whether or not the one or more operation options are to be used (the user determines whether or not the one or more operation options are to be used while the one or more operation options and the reference information are displayed).
Regarding claim 24, Okada et al. discloses:
wherein the image forming system includes a first processor in a server apparatus (200) (FIG. 1) that is capable of communicating with the image forming apparatus, the collecting the history information being performed by the first processor [0040], and includes a second processor (310) (FIG. 3) in the image forming apparatus, the controlling the operation of the image forming apparatus being performed by the second processor. 
Regarding claim 28, Okada et al. discloses:
wherein the history information includes at least one of:
print history information regarding a print processing of the sheet,
environment history information regarding an installation environment of the image forming apparatus,
error history information regarding an error occurred in the image forming apparatus, and 
state history information regarding a state of the image forming apparatus [0129] (FIGs. 4 and 6).
Regarding claim 29, Okada et al. discloses:

print history information regarding a print processing of the sheet,
environment history information regarding an installation environment of the image forming apparatus,
error history information regarding an error occurred in the image forming apparatus, and 
state history information regarding a state of the image forming apparatus [0129] (FIGs. 4 and 6).

Allowable Subject Matter
Claims 3-15 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art of record does not disclose or suggest the recited “wherein the reference information includes information indicating demerits incurred if the one or more operation options are used” along with the remaining claim limitations.
Regarding claim 4, the prior art of record does not disclose or suggest the recited “wherein the reference information includes information indicating accomplishment degrees of a selected accomplishment item if the one or more operation options are used” along with the remaining claim limitations.
Regarding claims 5-9, the prior art of record does not disclose or suggest the recited “wherein the processor is further configured to, in a case where the second accomplishment item is selected, determine whether or not a second operation option can be judged from the one or more operation 
Regarding claims 10-15, the prior art of record does not disclose or suggest the recited “wherein the one or more operation options each have a plurality of levels, and the processor is further configured to control the operation of the image forming apparatus in accordance with one of the plurality of levels of a selected operation option of the one or more operation options for accomplishing a selected accomplishment item” along with the remaining claim limitations.
Regarding claims 17 and 18, the prior art of record does not disclose or suggest the recited “wherein the first accomplishment item relates to operation sound of the image forming apparatus, and the selection criterion of the first accomplishment item is satisfied if a background sound of an environment in which the image forming apparatus is installed does not exceed a first threshold” along with the remaining claim limitations.
Regarding claims 19 and 22, the prior art of record does not disclose or suggest the recited “wherein the second accomplishment item relates to curling of sheets on which the image forming apparatus forms images, and the selection criterion of the second accomplishment item is satisfied if a ratio of sheets on which images are formed during a time period in which the curling is likely to occur is greater than a second threshold” along with the remaining claim limitations.
Regarding claim 20, the prior art of record does not disclose or suggest the recited “the selection criterion of the second accomplishment item is satisfied if a ratio at which sheets of a sheet type prone to the curling are used for image forming is greater than a third threshold” along with the remaining claim limitations.
Regarding claim 21, the prior art of record does not disclose or suggest the recited “the selection criterion of the second accomplishment item is satisfied if a ratio of sheets on which images are formed during a time period in which the curling is likely to occur is greater than a second threshold .

Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that Okada does not disclose or suggest displaying together with the one or more operation options, reference information to determine whether or not the one or more operation options are to be used (see page 12 of applicant’s arguments). However, as set forth above, Okada discloses wherein the processor is further configured to display, on the display together with the one or more operation options, reference information (functions often combined with the function above) (FIG. 15) to determine whether or not the one or more operation options are to be used (the user determines whether or not the one or more operation options are to be used while the one or more operation options and the reference information are displayed).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852